NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                      2009-5034

                                   WILLIAM HYDE,

                                                       Plaintiff-Appellant,

                                           v.

                                  UNITED STATES,

                                                       Defendant-Appellee.


      William Hyde, of Idaho Falls, Idaho, pro se.

       Kirby W. Lee, Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, for defendant-appellee. With him on
the brief were Michael F. Hertz, Acting Assistant Attorney General, and John J. Fargo,
Director.

Appealed from: United States Court of Federal Claims

Judge Thomas C. Wheeler
                         NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                        2009-5034

                                      WILLIAM HYDE,

                                                  Plaintiff-Appellant,

                                             v.

                                     UNITED STATES,

                                                  Defendant-Appellee.

Appeal from the United States Court of Federal Claims in 08-CV-027, Judge Thomas C.
Wheeler.

                             __________________________

                             DECIDED: July 8, 2009
                             __________________________


Before MAYER, PROST, and MOORE, Circuit Judges.

PER CURIAM.

          Mr. Hyde appeals the December 24, 2008 decision of the United States Court of

Federal Claims granting the government’s motion to dismiss for lack of subject matter

jurisdiction. Because the statute of limitations for Mr. Hyde’s claim has expired, we

affirm.

                                     I. BACKGROUND

          Mr. Hyde’s allegations will be taken as true for the purpose of this appeal. In

1987, Mr. Hyde sent a prototype and proprietary information relating to two inventions to

the United States Department of Energy and the National Bureau of Standards. The

first invention was described in U.S Patent No. 4,897,592, entitled “Electrostatic energy
field power generating system.” The other invention was not patented. Despite Mr.

Hyde’s repeated requests, the prototype and information pertaining to these inventions

were never returned.

       On January 15, 2008, Mr. Hyde, appearing pro se, filed a complaint with the

United States Court of Federal Claims alleging that the government misappropriated his

inventions and seeking $6.3 billion in damages. The government moved to dismiss for

lack of subject matter jurisdiction under Rule 12(b)(1) of the Rules of the Court of

Federal Claims. The court granted the government’s motion, holding that the six-year

statute of limitations set forth in 28 U.S.C. § 2501 had expired and that Mr. Hyde had

not provided sufficient evidence of a legal disability that would warrant tolling the

limitations period under 28 U.S.C. §§ 2401(a) or 2501. 1 Additionally, the court held that

it did not have jurisdiction over Mr. Hyde’s suit because Mr. Hyde did not allege that his

patented invention was “used or manufactured by or for the United States” as required

by 28 U.S.C. § 1498. Accordingly, it dismissed Mr. Hyde’s complaint.

       This appeal followed. We have jurisdiction under 28 U.S.C. § 1295(a)(3).

                                     II. DISCUSSION

       “This court reviews without deference the Court of Federal Claims’ determination

on its jurisdiction.” Taylor v. United States, 303 F.3d 1357, 1359 (Fed. Cir. 2002). The

plaintiff bears the burden of establishing jurisdiction by a preponderance of the

evidence. Id.




       1
               These sections each provide that a “person under legal disability . . . at the
time the claim accrues” may bring suit against the government “within three years after
the disability ceases.”


2009-5034                                    2
       On appeal, Mr. Hyde argues that the court erred by declining to rule on over forty

of his motions. Additionally, he asserts that the court has subject matter jurisdiction

because the statute of limitations has not yet expired. In his view, his claim is timely

because he has suffered from Lupus, an autoimmune disease, since 1979 and under 28

U.S.C. § 2401 his claim is not deemed to have “accrued” for purposes of the statute of

limitations until three years after his disability ceases.

       Under 28 U.S.C. § 2501, “[e]very claim of which the United States Court of

Federal Claims has jurisdiction shall be barred unless the petition thereon is filed within

six years after such claim first accrues.”          This six-year statute of limitations is

jurisdictional in nature. John R. Sand & Gravel Co. v. United States, 128 S. Ct. 750,

753-55 (2008). Accordingly, the Court of Federal Claims lacks jurisdiction over claims

that are not brought within the limitations period. Id.

       In this case, the court found that Mr. Hyde’s claim accrued no later than October

16, 1991, when Mr. Hyde informed an Assistant United States Attorney for the District of

Idaho that his inventions had been misappropriated by the government. Additionally,

the court found that Mr. Hyde had not shown that he has a “legal disability” as

contemplated by 28 U.S.C. §§ 2401 or 2501. Accordingly, the court found that the six-

year statute of limitations ended by October 16, 1997, well before Mr. Hyde filed the

present suit.

       We agree with the court’s analysis. “[A] claim against the United States first

accrues on the date when all the events have occurred which fix the liability of the

Government and entitle the claimant to institute an action.” Kinsey v. United States, 852

F.2d 556, 557 (Fed. Cir. 1988) (quoting Oceanic Steamship Co. v. United States, 165




2009-5034                                      3
Ct. Cl. 217, 225 (1964)). In this case, that was the date on which the United States

misappropriated Mr. Hyde’s invention. 2 The misappropriation must have occurred prior

to Mr. Hyde informing the Assistant United States Attorney of its occurrence on October

16, 1991.

       We also agree that Mr. Hyde has not demonstrated that he has a “legal disability”

under 28 U.S.C. §§ 2401 or 2501. “The burden of proving mental incapacity is on the

claimant in order to qualify as suffering from a legal disability within the intendment of 28

U.S.C. [§] 2501.” Goewey v. United States, 612 F.2d 539, 544 (Ct. Cl. 1979). “The

‘legal disability’ provision of statutes of limitations [is] designed to provide relief from

some personal handicap or impediment affecting the individual litigant and preventing

him from bringing a timely suit.” Id. In order to toll the statute, “a legal disability must

impair the claimant’s access to the court.” Id. Mr. Hyde declined the court’s invitation to

provide probative evidence of the nature of his disability.         Moreover, Mr. Hyde’s

repeated attempts to recover his invention between 1988 and 1991 demonstrate that he

was aware of his legal rights. Cf. id. at 541 (pointing out that plaintiff’s competence to

file a request to change his military records to reflect his disability demonstrates

competence to file suit in court at that time). We agree with the court that the statute of



       2
              Mr. Hyde did not allege that his invention was “used or manufactured by or
for the United States,” 28 U.S.C. § 1498(a), until his reply brief on appeal. At that time,
he made the following assertion: “The Federal government violated my constitutional
rights by keeping the patent and related materials for almost 20 years and used it
without [my] permission. I assume that the patented invention also was manufactured
at sometime during this period.” While the pleadings of pro se litigants are held to “less
stringent standards than formal pleadings drafted by lawyers,” Haines v. Kerner, 404
U.S. 519, 520 (1982), the bare assertion in Mr. Hyde’s reply brief is insufficient to recast
his claim for misappropriation of his invention as a claim for patent infringement
occurring within the last six years at this stage of the proceedings.



2009-5034                                    4
limitations period expired on October 16, 1997, because Mr. Hyde has failed to carry his

burden of proving that his Lupus impaired his ability to file suit prior to that date.

Without subject matter jurisdiction, any error arising from the court’s alleged bias toward

Mr. Hyde or its failure to rule on Mr. Hyde’s motion is harmless.

                                   III. CONCLUSION

       Because Mr. Hyde’s claim was not filed until after the six-year statute of

limitations period set forth in 28 U.S.C. § 2501 had expired, we affirm the court’s grant

of the government’s motion to dismiss for lack of subject matter jurisdiction.

                                         COSTS

       Each party shall bear its own costs.




2009-5034                                     5